14‐138(L) 
Katz v. Cellco Partnership 


14‐138(L) 
Katz v. Cellco Partnership 
 
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                    ______________                          
                                            
                                  August Term, 2014 
                                            
                (Argued: March 5, 2015          Decided: July 28, 2015) 
                                            
                      Docket Nos. 14‐138 (Lead), 14‐291 (XAP) 
                                     ____________                          
                                            
  MICHAEL A. KATZ, individually and on behalf of all others similarly situated, 
                                            
                                                  Plaintiff‐Appellant‐Cross‐Appellee, 
 
                                         –v.–  
                                            
               CELLCO PARTNERSHIP, DBA VERIZON WIRELESS, 
                                            
                                                Defendant‐Appellee‐Cross‐Appellant. 
 
                                    ______________ 
 
Before: 
                  WESLEY, LIVINGSTON, and CARNEY, Circuit Judges. 
                                            
                                    ______________ 
                                            
       Appeal from the United States District Court for the Southern District of 
New York (Briccetti, J.).  Plaintiff‐Appellant‐Cross‐Appellee Michael A. Katz 
initiated a putative class action against Defendant‐Appellee‐Cross‐Appellant 
Cellco Partnership d/b/a Verizon Wireless (“Verizon”), asserting various state 
law claims and seeking declaratory judgment that application of the Federal 
Arbitration Act, 9 U.S.C. § 1 et seq., to compel arbitration of those claims pursuant 
to a contractual arbitration clause is unconstitutional.  Katz moved for partial 
summary judgment on his declaratory judgment claim while Verizon cross‐
moved to compel arbitration and to stay proceedings.  The District Court denied 
declaratory relief, compelled arbitration of all claims, and dismissed the action.  
We AFFIRM IN PART and VACATE and REMAND IN PART. 
                           
                            WILLIAM ROBERT WEINSTEIN, Law Offices of William R. 
                            Weinstein, White Plains, NY, for Plaintiff‐Appellant‐
                            Cross‐Appellee.   
                             
                            ANDREW G. MCBRIDE, (J. Michael Connolly, on the brief), 
                            Wiley Rein LLP, Washington, DC, for Defendant‐
                            Appellee‐Cross‐Appellant.                        
                                    ______________ 
                                              
WESLEY, Circuit Judge: 

          In an effort to more efficiently manage their dockets, some district courts 

in this Circuit will dismiss an action after having compelled arbitration pursuant 

to a binding arbitration agreement between the parties.  That is what happened 

here.  After the District Court (Briccetti, J.) found Michael A. Katz’s state law 

claims against Cellco Partnership d/b/a Verizon Wireless (“Verizon”) to be 

arbitrable, the court compelled arbitration but denied Verizon’s request to stay 

proceedings.1  By dismissing the case, however, the District Court made the 

                                           
1 Plaintiff‐Appellant‐Cross‐Appellee Katz appeals the denial of his motion for partial 
summary judgment and the grant of Verizon’s motion to compel arbitration, while 
Defendant‐Appellee‐Cross‐Appellant Verizon appeals the denial of its request to stay 
proceedings.    
                                              2 
 
matter immediately appealable as a final order, provoking additional litigation—

specifically, this appeal.  Although we recognize the administrative advantages 

of a rule permitting dismissal, we hold that the Federal Arbitration Act, 9 U.S.C. 

§ 1 et seq. (“FAA”), requires a stay of proceedings when all claims are referred to 

arbitration and a stay requested.  Moreover, Katz’s various constitutional 

challenges to the FAA are meritless, as explained by the well‐reasoned opinion of 

the District Court.  Accordingly, we AFFIRM the District Court’s judgment 

denying summary judgment and compelling arbitration, VACATE the District 

Court’s dismissal of the action, and REMAND with instructions to stay the action 

pending arbitration. 


                                  BACKGROUND 

      Katz sued Verizon on behalf of a putative class of New York‐area Verizon 

wireless telephone subscribers, asserting breach of contract and consumer fraud 

claims under New York state law on the basis of a monthly administrative 

charge assessed by Verizon.  Katz alleged that—contrary to Verizon’s 

representations that the administrative charge was imposed for recovery of 

government‐related costs—the charge was actually a discretionary pass‐through 

of Verizon’s general costs and, so, constituted a concealed rate increase. 

                                         3 
 
          Katz’s contract with Verizon incorporated the company’s wireless 

customer agreement, which contained an arbitration clause that invoked the 

FAA and required the arbitration of disputes arising from the agreement or from 

Verizon’s wireless services.  Thus, in addition to his state law claims, Katz also 

sought a declaratory judgment that application of the FAA to those claims was, 

on various grounds, unconstitutional.2   

          The parties filed cross‐motions.  Katz moved for partial summary 

judgment for declaratory relief, which Verizon opposed as foreclosed by 

controlling precedent.  Verizon moved to compel arbitration and to stay 

proceedings.  Katz conceded in response that “Verizon’s Customer Agreement is 

enforceable under the FAA with respect to his and all of Verizon’s other 

customers’ state law claims for breach of contract and consumer fraud . . . but 

only if the application of the FAA to those state law claims does not violate 

Article III of the United States Constitution.”3  Katz v. Cellco P’ship, No. 12 CV 

9193(VB), 2013 WL 6621022, at *4 n.2 (S.D.N.Y. Dec. 12, 2013) (internal quotation 


                                           
2 Katz principally argues that application of the FAA to compel arbitration of his state 
law claims violates Article III separation of powers principles and constitutes an 
impermissible rule of decision.   
3 Katz maintains this concession on appeal.  See Plaintiff‐Appellant‐Cross‐Appellee Br. 4 
n.2. 

                                              4 
 
marks and emphasis omitted).  Katz also argued that should arbitration be 

compelled, his action ought to be dismissed, not stayed, pending arbitration.   

       The District Court denied Katz’s motion, ruling that application of the 

FAA to compel arbitration of Katz’s state law claims is constitutional.  The 

District Court next found that Katz’s claims were arbitrable, as Katz had 

conceded, and granted Verizon’s motion to compel arbitration.  Having 

compelled arbitration of all claims, the District Court then dismissed—rather 

than stayed—the action, but recognized that whether district courts have such 

dismissal discretion remains an open question in this Circuit.   

      For substantially the reasons identified in the District Court’s thorough 

memorandum decision, we agree with the court’s decision that the FAA neither 

violates Article III of the Constitution nor imposes an unconstitutional rule of 

decision under United States v. Klein, 80 U.S. 128 (1871).  Accordingly, we affirm 

the District Court’s denial of Katz’s motion for partial summary judgment as 

well as its grant of Verizon’s motion to compel arbitration.  We address here only 

whether dismissal was the appropriate disposition. 




                                         5 
 
                                              DISCUSSION4 


    I.    To Stay or Not To Stay 


          The question whether district courts retain the discretion to dismiss an 

action after all claims have been referred to arbitration, or whether instead they 

must stay proceedings, remains unsettled.  The Supreme Court has yet to decide 

the issue.  See Green Tree Fin. Corp.‐Ala. v. Randolph, 531 U.S. 79, 87 n.2 (2000) 

(“The question whether the District Court should have taken that course [i.e., to 

dismiss rather than to stay the case after all claims were compelled to arbitration] 

is not before us, and we do not address it.”).  And this Court has previously 

suggested different conclusions.  Compare McMahan Sec. Co. v. Forum Capital 

Mkts., 35 F.3d 82, 85–86 (2d Cir. 1994) (“Under the [FAA], a district court must 

stay proceedings if satisfied that the parties have agreed in writing to arbitrate an 

issue or issues underlying the district court proceeding.  The FAA leaves no 

discretion with the district court in the matter.” (citation omitted)), with Oldroyd 

v. Elmira Sav. Bank, 134 F.3d 72, 76 (2d Cir. 1998) (“[I]f the court concludes that 

                                           
4 We review de novo the denial of a motion for summary judgment, Gonzalez v. City of 
Schenectady, 728 F.3d 149, 154 (2d Cir. 2013), the grant of a motion to compel arbitration, 
Opals on Ice Lingerie v. Bodylines Inc., 320 F.3d 362, 368 n.2 (2d Cir. 2003), and the denial 
of a motion to stay proceedings pending arbitration, Mediterranean Shipping Co. S.A. 
Geneva v. POL–Atlantic, 229 F.3d 397, 402 (2d Cir. 2000). 

                                                   6 
 
some, but not all, of the claims in the case are arbitrable, it must then decide 

whether to stay the balance of the proceedings pending arbitration.”), and Salim 

Oleochemicals v. M/V Shropshire, 278 F.3d 90, 93 (2d Cir. 2002) (“We urge district 

courts in these circumstances to be as clear as possible about whether they truly 

intend to dismiss an action or mean to grant a stay pursuant to [FAA Section 3], 

which supplies that power . . . .”).5   

          The Courts of Appeals are about evenly divided.  Several Circuits have 

held or implied that a stay must be entered, see, e.g., Cont’l Cas. Co. v. Am. Nat’l 

Ins., 417 F.3d 727, 732 n.7 (7th Cir. 2005); Lloyd v. HOVENSA, LLC, 369 F.3d 263, 

269–71 (3d Cir. 2004); Adair Bus Sales, Inc. v. Blue Bird Corp., 25 F.3d 953, 955–56 

(10th Cir. 1994); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699 (11th Cir. 

1992) (per curiam); while others have suggested that district courts enjoy the 

discretion to dismiss the action, see, e.g., Bercovitch v. Baldwin Sch., Inc., 133 F.3d 

141, 156 & n.21 (1st Cir. 1998); Alford v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 



                                           
 Our prior decisions have not directly addressed the question posed here.  Both 
5

McMahan and Oldroyd principally analyzed the arbitrability issues there presented; 
whether a stay was necessary was ancillary to the arbitrability determination.  
McMahan, 35 F.3d at 85–86; Oldroyd, 134 F.3d at 76–77.  And, similar to the Supreme 
Court’s ruling in Green Tree, Salim Oleochemicals addressed the final decision status of a 
dismissal under Section 16 of the FAA and assumed, without holding, that dismissal 
was a permissible disposition.  Salim Oleochemicals, 278 F.3d at 93.  

                                              7 
 
1164 (5th Cir. 1992); Sparling v. Hoffman Constr. Co., 864 F.2d 635, 637–38 (9th Cir. 

1988).  Most recently, the Fourth Circuit noted internal tension between panel 

opinions requiring a stay and permitting dismissal, but declined to resolve the 

issue because it was not squarely presented.  See Aggarao v. MOL Ship Mgmt. Co., 

675 F.3d 355, 376 n.18 (4th Cir. 2012) (comparing Hooters of Am., Inc. v. Phillips, 

173 F.3d 933, 937 (4th Cir. 1999), with Choice Hotels Int’l, Inc. v. BSR Tropicana 

Resort, Inc., 252 F.3d 707, 709–10 (4th Cir. 2001)).   


    II.   The Federal Arbitration Act Requires a Stay 


          We join those Circuits that consider a stay of proceedings necessary after 

all claims have been referred to arbitration and a stay requested.  The FAA’s text, 

structure, and underlying policy command this result.  Section 3 of the FAA 

provides: 

          If  any  suit  or  proceeding  be  brought  in  any  of  the  courts  of  the 
          United  States  upon  any  issue  referable  to  arbitration  under  an 
          agreement  in  writing  for  such  arbitration,  the  court  in  which  such 
          suit is pending, upon being satisfied that the issue involved in such 
          suit  or  proceeding  is  referable  to  arbitration  under  such  an 
          agreement, shall on application of one of the parties stay the trial of 
          the action until such arbitration has been had in accordance with the 
          terms of the agreement, providing the applicant for the stay is not in 
          default in proceeding with such arbitration. 




                                               8 
 
9 U.S.C. § 3 (emphasis added).  The plain language specifies that the court “shall” 

stay proceedings pending arbitration, provided an application is made and 

certain conditions are met.6  It is axiomatic that the mandatory term “shall” 

typically “creates an obligation impervious to judicial discretion.”  Lexecon Inc. v. 

Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998).  Congress’s “use of a 

mandatory ‘shall’ . . . impose[s] discretionless obligations.”  Lopez v. Davis, 531 

U.S. 230, 241 (2001).  Nowhere does the FAA abrogate this directive or render it 

discretionary.  And though courts may disregard a statute’s plain meaning 

where it begets absurdity, see Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 

U.S. 291, 296 (2006), that is manifestly not the case here. 

          Far from it.  A mandatory stay comports with the FAA’s statutory scheme 

and pro‐arbitration policy.  The statute’s appellate structure, for example, 

“permits immediate appeal of orders hostile to arbitration . . . but bars appeal of 

interlocutory orders favorable to arbitration.”  Green Tree, 531 U.S. at 86.  The 

FAA authorizes immediate interlocutory review of an order refusing to compel 

arbitration or denying a stay of proceedings; it would make little sense to receive 


                                           
6 Although the statutory text refers to an action brought “upon any issue referable to 
arbitration,” 9 U.S.C. § 3 (emphasis added), we address here only the disposition of 
actions in which all claims have been referred to arbitration. 

                                              9 
 
a conclusive arbitrability ruling only after a party has already litigated the 

underlying controversy.  See 9 U.S.C. § 16(a)(1)(A)–(B) (“An appeal may be taken 

from . . . an order . . . refusing a stay of any action under section 3 . . . [or from an 

order] denying a petition under section 4 . . . to order arbitration to proceed.”).  

By contrast, the FAA explicitly denies the right to an immediate appeal from an 

interlocutory order that compels arbitration or stays proceedings.  See id. § 

16(b)(1)–(2) (“[A]n appeal may not be taken from an interlocutory order . . . 

granting a stay of any action under section 3 . . . [or] directing arbitration to 

proceed under section 4.”).  The dismissal of an arbitrable matter that properly 

should have been stayed effectively converts an otherwise‐unappealable 

interlocutory stay order into an appealable final dismissal order.  Affording 

judges such discretion would empower them to confer appellate rights expressly 

proscribed by Congress. 

      For similar reasons, a mandatory stay is consistent with the FAA’s 

underlying policy “to move the parties to an arbitrable dispute out of court and 

into arbitration as quickly and easily as possible.”  Moses H. Cone Mem’l Hosp. v. 

Mercury Constr. Corp., 460 U.S. 1, 22 (1983).  A stay enables parties to proceed to 

arbitration directly, unencumbered by the uncertainty and expense of additional 


                                           10 
 
litigation, and generally precludes judicial interference until there is a final 

award. 7 

          We recognize that efficient docket management is often the basis for 

dismissing a wholly arbitrable matter.  See, e.g., Lewis Tree Serv., Inc. v. Lucent 

Techs., Inc., 239 F. Supp. 2d 332, 340 (S.D.N.Y. 2002) (finding that “no useful 

purpose will be served by granting a stay”); Reynolds v. de Silva, No. 09 Civ. 

9218(CM), 2010 WL 743510, at *9 (S.D.N.Y. Feb. 24, 2010) (finding it an 

“inefficient use of the Court’s docket to stay the action”).  But this is not reason 

enough.  While district courts no doubt enjoy an inherent authority to manage 

their dockets, Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962); Marion S. Mishkin 

Law Office v. Lopalo, 767 F.3d 144, 148 (2d Cir. 2014), that authority cannot trump 

a statutory mandate, like Section 3 of the FAA, that clearly removes such 

discretion.  See Perez v. Wis. Dep’t of Corr., 182 F.3d 532, 536 (7th Cir. 1999) 

(“[J]udges must place enforcement of the [Prison Litigation Reform Act’s 

administrative‐exhaustion requirement] over a concern for efficient docket 


                                           
7 For example, the FAA specifies circumstances in which judicial participation in the 
arbitral process is permitted.  Arbitrating parties may return to court, inter alia, to 
resolve disputes regarding the appointment of an arbitrator or to fill an arbitrator 
vacancy, 9 U.S.C. § 5; to compel attendance of witnesses or to punish witnesses for 
contempt, id. § 7; and to confirm, vacate, or modify an arbitral award, id. §§ 9–11. 

                                              11 
 
management.”); In re Prevot, 59 F.3d 556, 566 (6th Cir. 1995) (“A court has the 

inherent power to manage its docket, subject of course to statutes requiring 

special treatment for specified types of cases.”); Marquis v. FDIC, 965 F.2d 1148, 

1154 (1st Cir. 1992) (“It is beyond cavil that, absent a statute or rule to the 

contrary, federal district courts possess the inherent power to stay pending 

litigation when the efficacious management of court dockets reasonably requires 

such intervention.”). 

      In sum, while we recognize the impetus for a rule permitting dismissal, we 

conclude that the text, structure, and underlying policy of the FAA mandate a 

stay of proceedings when all of the claims in an action have been referred to 

arbitration and a stay requested. 


                                     CONCLUSION 

      For the foregoing reasons, the judgment of the District Court is 

AFFIRMED IN PART and VACATED and REMANDED IN PART for further 

proceedings before the District Court consistent with this decision. 




                                          12